TERM SHEET

Proposed Modification to Definitive Agreement




The following Term Sheet is intended to modify and clarify provisions of the
Definitive Agreement between ThyroTec, LLC and CLX Medical, Inc., previously
executed September 8th 2008.




The following provisions are hereby added to the Definitive Agreement and are
hereby incorporated therein:




1.

The Closing is hereby extended to October 31, 2008.




2.

The Terms of the Purchase are modified to include:




A.  Issuance to ThyroTec of Series C Convertible Preferred Shares of
CLXN convertible into 15% of the total, fully-diluted CLXN equity after taking
into account all equity or equity equivalents issued at closing, including but
not limited to: equity or equivalents issued as part of the current $2 million
fund raising and all equity or equivalent securities issued to existing
shareholders, management and related parties, but not less than 750,000 shares
of Series C Preferred.




B.  A note in the amount of $750,000 at 6% interest for a term of 30 months
secured by the assets of the corporation.  Repayment of the note will be
interest-only payable quarterly for the first 12 months, then interest plus 1/6
of the principal for the next 6 quarters.  There will be no penalty for
prepayment of any portion of this note.




C.  During the period of the note or until the principal is paid in full; CLXN
agrees to pay to ThyroTec a royalty of 10% of net sales (gross sales less CGS).

 

1

--------------------------------------------------------------------------------




3.

An escrow shall be established into which the Technology, the $750,000 note and
the 750,000 shares of Series C Preferred Shares shall be deposited.  The opening
of the Escrow shall be considered the Closing.




4.

During the escrow period, CLX shall have access to the Technology for executing
its business purposes.




5.

The escrow shall remain open for a period not to exceed 6 months.




6.

During the escrow period, CLX shall be required to raise a minimum of $500,000
to be used for marketing and distribution of the Technology.  Upon completing
the aforementioned capital raise, the Escrow shall be terminated with the Series
C shares and the $750,000 note being released to ThyroTec and the Technology
being transferred to CLX without recourse.




7.

If $500,000 of the capital raise is not concluded by the end of the escrow
period or if CLX fails to repay the note in the amount of $750,000 within the 30
month term, ThyroTec shall have the option of canceling the transfer of the
Technology to CLX.




8.

In the event ThyroTec elects to cancel the Technology transfer for failure on
the part of CLX to raise the capital, ThyroTec shall receive 75,000 shares of
Series C Preferred Shares from escrow as consideration for CLX having had access
to the Technology during the escrow period.




9.

 Upon agreeing to this Term Sheet, CLX will complete the clean-up process and
reverse split the stock.




The above terms and modifications to the Definitive Agreement are accepted and
hereby incorporated into the Definitive Agreement.




By:




THYROTEC, LLC

         CLX MEDICAL, INC.







/s/ James Small

           /s/ Vera Leonard

By: James Small

By: Vera Leonard

Its: President & CEO

           Its: President & CEO

 

2


--------------------------------------------------------------------------------


